Name: 2013/405/EU: Decision of the Representatives of the Governments of the Member States of 24Ã July 2013 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2013-07-30

 30.7.2013 EN Official Journal of the European Union L 203/14 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 July 2013 appointing a Judge to the General Court (2013/405/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 13 Judges of the General Court are due to expire on 31 August 2013. New appointments should therefore be made for the period from 1 September 2013 to 31 August 2019. (2) It has been proposed that the term of office of Mr Egidijus BIELIÃ ªNAS as Judge of the General Court be renewed. (3) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Egidijus BIELIÃ ªNAS to perform the duties of Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Mr Egidijus BIELIÃ ªNAS is hereby appointed Judge of the General Court for the period from 1 September 2013 to 31 August 2019. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 July 2013. The President R. KAROBLIS